EXHIBIT 10.1 Investor: MINT CAPITAL, INC. SUBSCRIPTION AGREEMENT In order to subscribe for shares of Common Stock, par value $.001 per share, of Mint Capital, Inc. a Florida corporation (the “Company”), a prospective investor must complete and execute the subscription documents contained in this booklet in accordance with the instructions set forth herein. Upon completion and execution of these documents, this entire booklet, together with the appropriate payment described herein either by check or wire transfer, pursuant to the instructions attached, should be returned to: Mint Capital, Inc 319 Clematis Street, Suite 703 West Palm Beach FL. 33401 Telephone: (561) 514-9042 Subscriptions from suitable prospective investors will be accepted at the sole discretion of the Company after receipt of all subscription documents, properly completed and executed, with the appropriate payment.If your subscription is not accepted, your original documents and payments will be returned to you without interest. Please be sure your name appears exactly the same way in each signature and in each place where it is marked in the documents. If you have any questions concerning completion of these subscription documents, please contact Barry Hollander, Incorporator of the Company, at (561) 514-9042. ALL INVESTORS MUST COMPLETE PAGES 1-5 OF THESE SUBSCRIPTION DOCUMENTS, ALONG WITH THE APPLICABLE INVESTOR QUALIFICATION QUESTIONNAIRE APPLICABLE TO THE TYPE OF INVESTOR SET FORTH BELOW. THE SECURITIES BEING OFFERED BY MINT CAPITAL, INC. HEREUNDER HAVE NOT BEEN
